DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/30/2021 amended claims 1, 20, 21, 28, 29, and 30.  Claims 1-30 are pending and rejected.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Damberg (US 20170085846 A1).
Regarding claim 28, Damberg teaches an illumination system (Fig. 1-19B) having an optical path, comprising: a light modulator (phase-only LCoS SLM) that generates beamlets of light, wherein the light modulator comprises a reflective light modulator (Fig. 7, 8 and 17); a pattern generator (phase-only LCoS SLM driver) electrically coupled to the light modulator that at least one of generates, outputs and stores at least one relative phase shift pattern (phase function, p(x)) utilized by the light modulator, wherein when the relative phase shift pattern is utilized by the light modulator, at least one relative phase shift between at least two adjacent ones of the beamlets of light corresponds to the at least one relative phase shift pattern generated by the pattern generator ([0048], [0050], [0051], [0053], [0054], [0057]-[0080]); and a light distributor (diffuser and/or polarization beam splitter) configured to shape the beamlets of light into at least one of different pattern and a different shape, wherein the light distributor is positioned along the optical path such that the light distributor receives the at least two adjacent ones of the beamlets of light corresponding to the at least one relative phase shift pattern, at least one of directly or indirectly, from the light modulator, and superimposes at least part of one of the at least two adjacent ones of the beamlets of light onto at least part of the other of the at least two adjacent ones of the beamlets of light (Fig. 7, 8 and 17).

Claim 29 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yasui (US 20130016136 A1).
Regarding claim 29, Yasui teaches an illumination system (Fig. 1-30B) having an optical path, comprising: a non-image forming light modulator (14, 14B, 14C) that generates beamlets of light; a pattern generator (V0, F0 generator in 15, 15C; Fig. 9, 10, 12A, 12B, 13A-B, 14A-C, 15A-C, 18A-B, 19A-C, 20, 21, 30A-B) electrically coupled to the light modulator (14, 14B, 14C) that at least one of generates, outputs and stores at least one relative phase shift pattern utilized by the light modulator (14, 14B, 14C), wherein when the relative phase shift pattern is utilized by the light modulator (14, 14B, 14C; Fig. 3, 6, 7, 16, 23, 25, 26 and 29), at least one relative phase shift between at least two adjacent ones of the beamlets of light corresponds to the at least one relative phase shift pattern generated by the pattern generator (15, 15C; [0064], [0066], [0159]-[0176]); a light distributor (16, 17, 18, 23b) configured to shape the beamlets of light into at least one of different pattern and a different shape, wherein the light distributor is positioned along the optical path such that the light distributor (16, 17, 18, 23b) receives the at least two adjacent ones of the beamlets of light corresponding to the at least one relative phase shift pattern, at least one of directly or indirectly, from the light modulator (14, 14B, 14C), and superimposes at least part of one of the at least two adjacent ones of the beamlets of light onto at least part of the other of the at least two adjacent ones of the beamlets of light (Fig. 3, 6, 7, 16, 23, 26).

Claim 29 is also rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Osawa (US 20090257028 A1).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Damberg.
Regarding claims 1, 7, 9 and 27, Yasui teaches an illumination system (Fig. 1-30B) having an optical path, comprising: a non-image forming light modulator (14, 14B, 14C) that generates beamlets of light; a pattern generator (V0, F0 generator in 15, 15C; Fig. 9, 10, 12A, 12B, 13A-B, 14A-C, 15A-C, 18A-B, 19A-C, 20, 21, 30A-B) electrically coupled to the light modulator (14, 14B, 14C) that at least one of generates, outputs and stores at least one relative phase shift pattern utilized by the light modulator (14, 14B, 14C), wherein when the relative phase shift pattern is utilized by the light modulator (14, 14B, 14C; Fig. 3, 6, 7, 16, 23, 25, 26 and 29), at least one relative phase shift between at least two adjacent ones of the beamlets of light corresponds to the at least one relative phase shift pattern generated by the pattern generator (15, 15C; [0064], [0066], [0159]-[0176]); a light distributor (16, 17, 18, 23b) configured to shape the beamlets of light into at least one of different pattern and a different shape, wherein the light distributor is positioned along the optical path such that the light distributor (16, 17, 18, 23b) 
Yasui does not teach the non-image forming light modulator being reflective.
Damberg teaches a reflective phase only LCoS SLM to change the phases of the illumination light to reduce speckles (Fig. 7 and 8; [0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasui with Damberg; because it allows greater ability to drive different phase patterns.
Regarding claim 2, Yasui further teaches the at least one relative phase shift pattern comprises a relative phase shift of at least one of zero and a multiplier of pi, wherein the multiplier is any whole number or fraction of a number, between the at least two adjacent ones of the beamlets of light at an instance in time (Fig. 25, 27, and 29; [0159]-[0176]). 
Regarding claim 3, Yasui further teaches the light distributor (16, 17, 18, 23b) is at least one of a diffractive homogenizer, a refractive homogenizer, a reflective homogenizer, and a diffuser (Fig. 24-29; [0165]). 
Regarding claim 4, Yasui further teaches a control unit (15, 15C) electrically coupled to the light modulator (14, 14B, 14C), wherein the pattern generator (V0, F0 generator in 15, 15C) is at least one of coupled to and integrated into the control unit (15, 15C), and wherein the pattern generator (V0, F0 generator in 15, 15C) is a random pattern generator (V0, F0 generator 
Regarding claim 6, Yasui further teaches the pattern generator (V0, F0 generator in 15, 15C) is a configurable pattern generator (V0, F0 generator in 15, 15C; [0172]). 
Regarding claim 8, Yasui further teaches the light modulator (14, 14B, 14C) is a phase-only spatial light modulator (14, 14B, 14C; [0159]-[0176]). 
Regarding claim 10, Yasui further teaches the random pattern generator (V0, F0 generator in 15, 15C) at least one of generates, outputs, and stores a random phase shift pattern comprising a relative phase shift of a number of radians between and including zero (0) and two pi (2.pi.) radians (Fig. 25, 27, and 29; [0159]-[0176]).
Regarding claim 11, neither Yasui nor Damberg teaches the light modulator (14, 14B, 14C) being positioned at an angle of forty-five degrees with respect to a horizontal plane. 
Having the light modulator (14, 14B, 14C) being positioned at an angle of forty-five degrees with respect to a horizontal plane requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining prior art elements according to known methods, i.e., rearrangement of parts, to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 12, Yasui further teaches a light modulator (14, 14B, 14C) is positioned perpendicular to a horizontal plane (X-Z plane; Fig. 24).
Regarding claim 13, Yasui further teaches a light source (11R/G/B; Fig. 24) in the optical path, and wherein light from the light source is delivered, at least one of directly or indirectly, at an angle that is substantially normal to the light modulator (14, 14B, 14C; Fig. 24).

Regarding claim 15. Yasui further teaches the beamlets of light generated by the light modulator (14, 14B, 14C) form a first shape (Fig. 29), and wherein the light distributor (16, 17, 18, 23b) transforms the beamlets of light into a second shape (Fig. 26 and 28) that is different from the first shape (Fig. 25-29).
Regarding claim 16, Yasui further teaches the second shape is rectangular (Fig. 26 and 28).
Regarding claim 17, Yasui further teaches a laser light source (11R/G/B) that transmits light to the light modulator (14, 14B, 14C); and a beam conditioning device (12R/G/B, 16, 17, 18) positioned along a path between the laser light source and the light modulator (14, 14B, 14C) that at least one of collimates ([0061]), expands and narrows the light from the laser light source before it reaches the light modulator (14, 14B, 14C). 
Regarding claim 18, Yasui further teaches a light director (131, 132, 21, 22), wherein the light director receives light from a light source (11R/B/G) and at least one of reflects and transmits light onto the light modulator (14, 14B, 14C), and wherein the at least one of reflected and transmitted light is incident on the light modulator (14, 14B, 14C) substantially perpendicular to the light modulator (14, 14B, 14C; Fig. 24). 
Regarding claim 19, Yasui further teaches a light director (131, 132, 21, 22), wherein the light director receives light from the light modulator (14, 14B, 14C) and at least one of reflects and transmits light onto the light distributor (16, 17, 18, 23b), and wherein the at least one of . 

Claims 1-3, 7-9, 11-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Damberg.
Regarding claims 1, 7, 9 and 27, Osawa teaches an illumination system (Fig. 9-15B) having an optical path, comprising: a non-image forming light modulator (101) that generates beamlets of light; a pattern generator (Voltage generator in 123) electrically coupled to the light modulator (101) that at least one of generates, outputs and stores at least one relative phase shift pattern utilized by the light modulator (101), wherein when the relative phase shift pattern is utilized by the light modulator (101), at least one relative phase shift between at least two adjacent ones of the beamlets of light corresponds to the at least one relative phase shift pattern generated by the pattern generator (123; [0123]-[0194]); a light distributor (102/103) configured to shape the beamlets of light into at least one of different pattern and a different shape, wherein the light distributor is positioned along the optical path such that the light distributor (102/103) receives the at least two adjacent ones of the beamlets of light corresponding to the at least one relative phase shift pattern, at least one of directly or indirectly, from the light modulator (101), and superimposes at least part of one of the at least two adjacent ones of the beamlets of light onto at least part of the other of the at least two adjacent ones of the beamlets of light (Fig. 9 and 10). 
Osawa does not teach the non-image forming light modulator being reflective.
Damberg teaches a reflective phase only LCoS SLM to change the phases of the illumination light to reduce speckles (Fig. 7 and 8; [0019]).

Regarding claim 2, Osawa further teaches the at least one relative phase shift pattern comprises a relative phase shift of at least one of zero and a multiplier of pi (λ = 2π), wherein the multiplier is any whole number or fraction of a number, between the at least two adjacent ones of the beamlets of light at an instance in time ([0127], [0181]). 
Regarding claim 3, Osawa further teaches the light distributor (102/103) is at least one of a diffractive homogenizer, a refractive homogenizer, a reflective homogenizer, and a diffuser (Fig. 9; [0125]). 
Regarding claim 8, Osawa further teaches the light modulator (101) is a phase-only spatial light modulator (101; [0124]). 
Regarding claim 11, neither Osawa nor Damberg teaches the light modulator (14, 14B, 14C) being positioned at an angle of forty-five degrees with respect to a horizontal plane. 
Having the light modulator (14, 14B, 14C) being positioned at an angle of forty-five degrees with respect to a horizontal plane requires only rearrangement of parts.
Rearrangement of parts without changing the operation of the reference device is deemed obvious.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, combining prior art elements according to known methods, i.e., rearrangement of parts, to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 12, Osawa further teaches a light modulator (101) is positioned perpendicular to a horizontal plane (Fig. 9 and 10).

Regarding claim 14, Osawa further teaches a light source, and wherein light from the light source (111) is delivered, at least one of directly or indirectly, to the light modulator (101), and wherein an angle of incidence between the light and the light modulator (101) is between zero and ninety degrees (off center of 101).
Regarding claim 15. Osawa further teaches the beamlets of light generated by the light modulator (101) form a first shape, and wherein the light distributor (102/103) transforms the beamlets of light into a second shape (Fig. 9) that is different from the first shape ([0126]).
Regarding claim 16, Osawa further teaches the second shape is rectangular (Fig. 9; [0126]).
Regarding claim 17, Osawa further teaches a laser light source (111) that transmits light to the light modulator (101); and a beam conditioning device (112) positioned along a path between the laser light source and the light modulator (101) that at least one of collimates ([0131]), expands and narrows the light from the laser light source before it reaches the light modulator (101). 
Regarding claim 18, Osawa further teaches a light director (112), wherein the light director receives light from a light source (111) and at least one of reflects and transmits light onto the light modulator (101), and wherein the at least one of reflected and transmitted light is incident on the light modulator (101) substantially perpendicular to the light modulator (101; Fig. 9; [0131]). 

Regarding claim 20, Osawa teaches a method of illumination, comprising: receiving light at a non-image forming light modulator (101), wherein the light modulator (101) generates beamlets of light; varying a relative phase difference between at least some of the adjacent beamlets of light between a first instance of time and a second instance of time and generating phase modulated beamlets ([0138], [0140], [0143]-[0145], [0148], [0181], [0184], [0188], [0193], [0194]); and shaping the phase modulated beamlets into at least one of different pattern and a different shape, and distributing the phase modulated beamlets such that at least portions of light from at least some of the phase modulated beamlets overlap with at least portions of light from some of the other of the phase modulated beamlets (Fig. 9).
Osawa does not teach the non-image forming light modulator being reflective.
Damberg teaches a reflective phase only LCoS SLM to change the phases of the illumination light to reduce speckles (Fig. 7 and 8; [0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Osawa with Damberg; because LCoS provides greater efficiency than liquid crystal taught by Osawa.
Regarding claim 21, Osawa teaches a light modulating system (Fig. 9; [0123]-[0194]), comprising: a first non-image forming light modulator (101) positioned along an optical path, wherein the first light modulator (101) modulates based on a relative phase shift pattern and 
Osawa does not teach the non-image forming light modulator being reflective.
Damberg teaches a reflective phase only LCoS SLM to change the phases of the illumination light to reduce speckles (Fig. 7 and 8; [0019]).

Regarding claim 22, Osawa further teaches the second light modulator (114) modulates the amplitude of the at least one of the first set of beamlets of light and the modified light ([0131]). 
Regarding claim 23, Osawa further teaches the second light modulator (114) generates an image after modulating the amplitude of the at least one of the first set of beamlets of light and the modified light, and said light modulating system further comprising: a viewing optic (115), positioned after the second light modulator (114) in the optical path that receives the image (Fig. 9; [0131]).
Regarding claim 25, Osawa further teaches the light distributor (102/103) is a refractive homogenizer that is a microlens array ([0125]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui/Osawa in view of Damberg and in further view of Popovich (US 20100202725 A1).
Regarding claim 5, neither Yasui/Osawa nor Damberg teaches the at least one relative phase shift pattern is a Hadamard pattern. 
Popovich teaches having the relative phase shift pattern being a Hadamard pattern ([0273]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasui/Osawa and Damberg with Popovich; because Hadamard pattern allows “the target speckle diversity to be achieved more easily.”  ([0273] of Popovich).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui/Osawa in view of Damberg and in further view of Conner (US 20070046898 A1).
Regarding claims 24 and 26, neither Yasui/Osawa nor Damberg teaches the light distributor being a diffractive homogenizer that is a diffractive optical element or a reflective homogenizer that is at least one of a light tunnel and a light pipe.
Conner teaches having a diffractive homogenizer that is a diffractive optical element or a reflective homogenizer that is at least one of a light tunnel and a light pipe (1650, 1653; Fig. 12; [0084]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasui/Osawa and Damberg with Conner; because the homogenizer taught by Conner provides greater flexibility obtaining desired beam profile.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Damberg and in further view of Conventional Arts (US 20120081679 A1, US 20130107226 A1, US 20080055550 A1, US 6769777 B1).
Regarding claim 30, Yasui teaches an illumination system (Fig. 1-30B) having an optical path, comprising: a non-image forming light modulator (14, 14B, 14C) that generates beamlets of light; a pattern generator (V0, F0 generator in 15, 15C; Fig. 9, 10, 12A, 12B, 13A-B, 14A-C, 15A-C, 18A-B, 19A-C, 20, 21, 30A-B) electrically coupled to the light modulator (14, 14B, 14C) that at least one of generates, outputs and stores at least one relative phase shift pattern utilized by the light modulator (14, 14B, 14C), wherein when the relative phase shift pattern is utilized by the light modulator (14, 14B, 14C; Fig. 3, 6, 7, 16, 23, 25, 26 and 29), at least one 
Yasui does not teach the non-image forming light modulator being reflective.
Damberg teaches a reflective phase only LCoS SLM to change the phases of the illumination light to reduce speckles (Fig. 7 and 8; [0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yasui with Damberg; because it allows greater ability to drive different phase patterns.
Neither Yasui nor Damberg teaches the light distributor (17) comprises a diffractive homogenizer.
It is well known in the art that fly eye homogenizer and diffractive homogenizer are functional equivalents and often used interchangeably ([0067] of US 20120081679 A1; [0092] of US 20130107226 A1; [0040] of US 20080055550 A1; and column 4 lines 8-29 of US 6769777 B1).
.

Response to Arguments
Applicant's arguments with respect to independent claims 1, 20, 21, and 28-30 have been considered but are found not persuasive; hence the rejections of all pending claims are maintained. 
Applicant/s’ Remarks (p. 9) indicates that there was an agreement that neither Damberg nor Osawa teaches the relative phase shift as argued by the applicant/s in the Agenda submitted for the interview.  The examiner respectfully disagrees.  The examiner did not agree with the position specified in the Remarks or the Agenda of the interview.  During the interview, applicant/s argued orally that relative phase shift meant phase shift of multiple of π, which was not the argument presented in the Agenda.  No agreement was reached with respect to the arguments presented in the Agenda and in the Remarks filed 12/30/2021.
With respect to 102 rejections of claims 28 and 29, applicant/s argue in the Remarks, submitted 12/30/2021, that Damberg and Osawa teach an absolute phase shift not a relative phase shift (p. 9-17).  Applicant/s argues that “relative phase shift” means “a pattern which results in a ‘relative phase shift between at least two adjacent ones of the beamlets of light.’”  (p. 10).  Applicant/s also argue
Damberg expressly shows that the phase shift is represented by the function p(x), where the boldface x represents the coordinate pair (x, y). See Damberg at FIG. 1. The phase function is determined by evaluation an expression in which the only 
The Office further alleges that Osawa teaches a light modulator which utilizes a relative phase shift pattern. See Office Action at p. 4, ¶ 2. However, Osawa also implements an absolute phase shift - in this case, a phase shift that is based on the wavelength of light passing through the pixel. This is most clearly described with regard to the "fifth embodiment" in which the phase shift ("retardation value R") is either V2, 3V2, 5V2, and so on. See ¶  [0108]-[0113] ("odd number times as larger as V2"). Thus, similar to Damberg, because the phase shift for a given pixel is independent from the phase shift for every other pixel, it is an absolute phase shift and not a relative phase shift.  (p. 10-11).
Examiner respectfully disagrees.  Neither the claims nor the specification provides a particular definition for the terms “relative phase shift;” hence plain meaning applies.  Under plain meaning, “relative phase shift” is interpreted as a phase difference between pixels of the phase modulators.  There is no limitation regarding the temporal or spatial arrangement of the phase shift.  Both Damberg and Osawa teaches there are phase differences between pixels.

Applicant/s further argue, 

 The Office alleges that Yasui teaches a light modulator which utilizes a relative phase shift pattern. Office Action at p. 5, ¶ 3, citing elements 14, 14B and 14C of FIGS. 1-30B. Generally, Yasui discloses devices which use one of two different types of alleged modulator and neither of which correspond to Applicant's independent claims as amended. 
The first type of modulator (14 or 14B) is a solid prism array, composed of a series of triangular prisms cemented together. See, e.g., Yasui at FIGS. 1 and 22. In this type, the prism array 14 is vibrated at a set frequency fo and therefore, because all of the prisms 140 forming the array 14 are connected, every light beam passing through the array 14 is shifted by the same amount. Id. at FIG. 4, ¶ [0065]. Therefore, when any one pixel of the prism array is vibrated, every other pixel of the prism array is vibrated by the exact same amount. Id. at FIGS. 7 and 19, expressly showing this feature. 
The second type of modulator (14C) is a liquid crystal element in which a voltage is applied between two electrodes to alter the polarization state of light passing 
Examiner respectfully disagrees.  As discuss above, “relative phase shift” is not limited to any temporal or spatial arrangement.  Relative phase shift is interpreted as having at least a phase difference between pixels.  The vibrating prisms 14/14B/14C produce phase shift/difference between at least two pixels.  
Regarding the light distributor, the claims recite “non-image forming light modulator that generates beamlets of light” and “light distributor configured to shape the beamlets of light into at least one of different pattern and a different shape.”  The beamlets of lights from the non-image forming light modulator 14C cannot maintain their shape or pattern after passing through lens 23b which is a refractive having non zero optical power.  Lens 23b is a part of projection lens 23a-23b, which projects image from image forming element 21.  Lens 23b does not project image from 14C.

Regarding 103 rejections of the remaining claims, applicant/s make the same argument/s as presented above; hence the same responses apply.

Applicant/s further argue, that Yasui teaches away from Damberg’s reflective modulator (p. 15).  Examiner respectfully disagrees.  Yasui expresses a preference does not mean Yasui criticizes and discredits the configuration as combined with Damberg’s reflective modulator.  In fact, Yasui teaches the phase modulator to be place upstream and downstream from the image modulator in Fig. 22 and 24.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882